3683494.1.1

Case 1:20-cv-00168-AW-GRJ Document16 Filed 12/01/20 Page 1 of 13

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

 

 

CIVIL COMPLAINT
Brandon Ricardo Smith, FIRST AMENDED
COMPLAINT

(Write the full name of each Plaintiff

who is filing this complaint. If the

names of all the plaintiffs cannot fit

in the space above, please write

“see attached” in the space and

attach an additional page with the
Jull list of names.)

v. Case No: 1:20-Cv-00168

(To be filled in by the Clerk’s Office)

Campus Lodge Gainesville,
Jyry Trial Requested?
; YES oNO

 

(Write the full name of each Defendant
who is being sued. If the names of all
the Defendants cannot fit in the space
above, please write “see attached” in
the space and attach an additional
page with the full list of names.)

NDFL Pro Se ] (Rev, 12/16) Civil Complaint 1
ClerkAdmin/Officia/Forms
3583494,

Case 1:20-cv-00168-AW-GRJ Document16 Filed 12/01/20 Page 2 of 13

I. PARTIES TO THIS COMPLAINT
A. Plaintiff(s)
1. Plaintiff's Name: _ Brandon Ricardo Smith
Address: 2800 SW Williston Road, Unit 816

 

 

 

City, State, and Zip Code: Gainesville, FL 32608
Telephone: (Home) 561-725-1228 (Cell)

2. Plaintiff's Name:

 

 

Address:

 

 

City, State, and Zip Code:

 

Telephone: (Home) (Cell)
(Provide this information for any additional Plaintiffs in this case by
attaching an additional page as needed.)

B. Defendant(s)

1. Defendant’s Name: _ Campus Lodge Gainesville

 

Name of Employer (if relevant):
Address: 2800 SW Williston Road

 

 

 

City, State, and Zip Code: Gainesville, FL 32608

 

NDFL Pro Se | (Rev. 12/16) Civil Complaint 2
ClerkAdmin/Oficial/Forms
3983444.2.3

Case 1:20-cv-00168-AW-GRJ Document16 Filed 12/01/20 Page 3 of 13

2. Defendant’s Name:

 

Name of Employer (if relevant):

 

Address:

 

 

City, State, and Zip Code:

 

3. Defendant’s Name:

 

Name of Employer (if relevant):

 

Address:

 

 

City, State, and Zip Code:

 

(Provide this information for any additional Defendants in this case by

attaching additional pages as needed.)

II. BASIS FOR JURISDICTION
Federal courts have limited jurisdiction. Generally, only two types of cases
may be heard in federal court: (1) a case involving a federal question or (2)
case involving diversity of citizenship of the parties. A “federal question”
case arises under the United States Constitution or federal laws or treaties. 28
U.S.C. § 1331. A “diversity” case means a citizen of one State sues a citizen
of another State or nation. No defendant may be a citizen of the same State as
any Plaintiff in a diversity case, and the amount in controversy must be more

NDFL Pro Se ] (Rev, 12/16) Civil Complaint 3
ClerkAdmin/Official/Forms
Case 1:20-cv-00168-AW-GRJ Document 16 Filed 12/01/20 Page 4 of 13

than $75,000. 28 U.S.C. § 1332.

What is the basis for federal court jurisdiction? (check all that apply)

WFederal Question a Diversity of Citizenship

Fill out the paragraphs in this section that apply to this case.
A. Ifthe Basis for Jurisdiction Is a Federal Question:
List the specific federal statutes, federal treaties, and/or provisions of the

United States Constitution that are at issue in this case:

Sections 803 and 818, of Title VIII of the
Civil Rights Act of 1968 (Fair Housing Act)
Racial Housing Discrimination and Retaliation.

 

 

 

 

B. Ifthe Basis for Jurisdiction is Diversity of Citizenship:
1. Plaintiff(s)
a. Plaintiff is an individual and a citizen of:
b. If any Plaintiff is a business or corporation, list the State where the
business is incorporated or has its principal

place of business:

 

 

(Note: Businesses/Corporations must be represented by counsel.

NDFL Pro Se J (Rev, 12/16) Civil Complaint 4
ClerkAdmin/Official/Forms
9583494.1.5

Case 1:20-cv-00168-AW-GRJ Document 16 Filed 12/01/20 Page 5 of 13

Attach additional page to provide this information for additional
Plaintiffs.)
2. Defendant(s)
a. If the Defendant is an individual, identify their citizenship below.

1. Defendant (name)

 

is a citizen of (State)

 

2. Defendant (name)

 

is a citizen of (State)

 

3. Defendant (name)

 

is a citizen of (State)

 

b. If the Defendant is a corporation or business, list the state of
incorporation or principal place of business below.

1. Defendant (name)

 

State of Incorporation is

 

or Principal Place of Business is

 

2. Defendant (name)

 

State of Incorporation is

 

or Principal Place of Business is

 

(Attach additional page if necessary to list all Defendants.)

3. Have you previously been involved in litigation with one or more

NDFL Pro Se | (Rev. 12/16) Civil Complaint 5
ClerkAdmin/Official/Forms
3563494.1.6

Case 1:20-cv-00168-AW-GRJ Document16 Filed 12/01/20 Page 6 of 13

of the named Defendants?
oYes oNo
If yes, identify prior case #: Date:

Court:

 

Defendant:

 

Judge:

 

Result:

 

Tl. STATEMENT OF CLAIM
Write a short and plain statement of your claim. Do not make legal
arguments or quote from cases. State the facts which show what happened,
as well as where and when it happened. State how each Defendant was
involved and explain what a Defendant did or did not do; identify how each
Defendant caused you harm or violated federal law. Write each statement in
numbered paragraphs, limited as far as practicable to a single event or
incident. If more than one claim is asserted, number each claim, and ensure
that a short and plain statement of facts supporting each claim is included in
the facts alleged. Attach no more than two (2) additional pages to state your

claim.

 

 

NDFL Pro Se } (Rev. 12/16) Civil Complaint 6
ClerkAdmin/Official/Forms
9989494.17

IV.

Case 1:20-cv-00168-AW-GRJ Document 16 Filed 12/01/20 Page 7 of 13

 

 

RELIEF REQUESTED

State briefly and precisely what damages or other relief the plaintiff asks the
court to order. Do not make legal arguments. Include any basis for claiming
that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for
these amounts. Include any punitive or exemplary damages claimed, the
amounts, and the reasons you claim you are entitled to actual or punitive

money damages.

 

 

 

 

CERTIFICATION

As required by Federal Rule of Civil Procedure 11, I certify by signing below
that to the best of my knowledge, information, and belief, this complaint: (1)
is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is

supported by existing law or by a non-frivolous argument for extending,

NDFL Pro Se i (Rev. 12/16) Civil Complaint 7
1 in/Official/F

‘orms
35a34y

Case 1:20-cv-00168-AW-GRJ Document 16 Filed 12/01/20 Page 8 of 13

modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint

otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my
mailing address. I understand that my failure to keep a current address on file

with the Clerk’s Office may result in the dismissal of my case.

Date:11/3//20 Plaintiff’s Signature: E ~~ Ss

Printed Name of Plaintitt: Brandon Ricardo Smith
Address: 2800 SW Williston Road, Unit 816
Gainesville, FL 32608
E-Mail Address: Dransmith305@gmail.com

Telephone Number: 561-725-1228

(Additional signature pages must be attached if there is more than one

 

 

 

 

Plaintiff.)

NDFL Pro Se | (Rev. 12/16) Civil Complaint 8
ClerkAdmin/Official/Forms
3969494.1.9

Case 1:20-cv-00168-AW-GRJ Document16 Filed 12/01/20 Page 9 of 13

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

PLAINTIFF’S FIRST AMENDED CIVIL COMPLAINT

Ill. STATEMENT OF CLAIM

Write a short and plain statement of your claim. Do not make legal arguments or quote from
cases. State the facts which show what happened, as well as where and when it happened. State
how each Defendant was involved and explain what a Defendant did or did not do; identify how
each Defendant caused you harm or violated federal law. Write each statement in numbered
paragraphs, limited as far as practicable to a single event or incident. If more than one claim is
asserted, number each claim, and ensure that a short and plain statement of facts supporting each
claim is included in the facts alleged. Attach no more than two (2) additional pages to state your
claim.

1.) This is a Federal cause of action, per the Civil Rights Act of 1968, Fair Housing Act.

2.) Venue and jurisdiction are proper in this Court.

3.) On or about July 27, 2020, Plaintiff sued Defendant’s claiming racial discrimination,
regarding the Defendant’s housing discrimination against him. Plaintiff also filed a
federal housing discrimination complaint with federal housing agency, HUD — on or
about the same time; approximately July 27, 2020. Defendant’s had full knowledge of the
lawsuit and federal Complaint filed with HUD, and Plaintiffs allegations made therein
(herein referred to as the “lawsuit”).

4.) The lawsuit and federal HUD complaint, both were protected conduct according to the

Civil Rights Act of 1968, Fair Housing act (Section 804 and Section 818).
3683494.1 10

Case 1:20-cv-00168-AW-GRJ Document16 Filed 12/01/20 Page 10 of 13

5.) Ryan Dolan (Defendant’s General Counsel), Kelvin Hendrix (Roaming Property

Manager), and Ashley Rankin (Property Manager) — also knew about the lawsuit,

federal HUD complaint, and allegations made therein.

FIRST CLAIM
Count I - Racial Discrimination Per Sections 803 [42 U.S.C. 3603] and 804 [42 U.S.C.

3604)

. During Plaintiff's apartment tenancy and lease term; with Campus Lodge Gainesville

(Apartment Complex). Plaintiff was racially discriminated against by Defendant as a
Black man (African American). Campus Lodge Gainesville, racially discriminated
against Plaintiff by setting different terms, conditions, and/or privileges for rental of a
dwelling unit for Mr. Smith; than other nonblack races were given.. As a Black man,
Campus Lodge Gainesville charged Plaintiff $615 per month, per room for a 2x2 unit —
to lease his current apartment from August 1, 2020 to July 31, 2021. Totaling Plaintiffs

rent to approximately $1,230 per month.

. Plaintiff personally spoke with a few other tenants of different races, who all live at

Campus Lodge Gainesville as well — which were Asian, White, Hispanic, etc. and those
tenants told Plaintiff their rental rates wasn’t $615 per month, per room; instead they
signed leases to pay approximately $30 to $40 cheaper than my rent; for Fall 2020/2021
lease term.. Majority of those nonblack tenants of different races even told Mr. Smith
they had signed new lease agreements — from August 2020 to July 2021, for only $574

per month; per room for a 2x2 unit.. Those Asian, White, Hispanic, and other races of
3683494.1 11

Case 1:20-cv-00168-AW-GRJ Document16 Filed 12/01/20 Page 11 of 13

tenants are paying $41 lesser than what Plaintiff signed for. As a Black man, Mr. Smith’s

race was the cause of this housing discrimination. In which both, Campus Lodge

Gainesville violated Title VIII of the Civil Rights Act of 1968, Fair Housing Act.
SECOND CLAIM

Count II — Retaliation Per Section 818 [42 U.S.C. 3617]

. After the filing of Plaintiff's federal court complaint and complaint to HUD, the

Defendant Campus Lodge Gainesville engaged in retaliatory acts against the Plaintiff.
Campus Lodge Gainesville retaliated against the Plaintiff by entering his apartment unit
without his knowledge, and decreasing services by locking the bedroom door to 816-B.
Denying Plaintiff entry of that bedroom, and locking all of his belongings inside of

bedroom 816-B.

. During the HUD investigation, and after the filing of Plaintiffs federal lawsuit. The

Defendant used intimidation tactics and threatening manners, in trying to scare Plaintiff.
The Defendant Campus Lodge Gainesville even had their general counsel attorney, Ryan

Dolan email Plaintiff on several different occasions — with intimidation tactics.

. The Defendants property manager, Ashley Rankin filed false documentations on behalf

of Plaintiff to third parties — alleging Plaintiff had moved out of bedroom 816-B because
of financial issues; and the balance owed was being sent to collections. Even though
Plaintiff never moved out unit 816-B; and the staff at Campus Lodge Gainesville
decreased Plaintiffs services in retaliation, by locking the bedroom door to room 816-B
and prevented entry from Plaintiff. With all of his belongings still locked inside of the

bedroom.
3583494.1.12

Case 1:20-cv-00168-AW-GRJ Document16 Filed 12/01/20 Page 12 of 13

6. On several different occasions, the Defendants staff members illegally entered Plaintiffs
apartment unit without his consent, while he wasn’t home. After the filing of his HUD
complaint, and federal Court Complaint. Even after filing complaints with office
managers, and sending and emails, the illegal entry of Plaintiff unit still occurred in
retaliation.

7. The Defendants general counsel Ryan Dolan retaliated against Plaintiff through direct
email communications — by stating “he knows about Plaintiff federal lawsuit and HUD
Complaint, and he’ll proceed to file a a civil eviction lawsuit for bedroom 816-B if
Plaintiff decided to continue on”.

8. The Defendant and its roaming property manager Kelvin Hendrix, even retaliated against
Plaintiff, and claimed there was a nonpayment of rent. Even though receipts of Wells
Fargo money orders and cashiers checks was presented to Kelvin Hendrix through

emails.

IV. RELIEF REQUESTED

State briefly and precisely what damages or other relief the plaintiff asks the court to order.
Do not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed, the

amounts, and the reasons you claim you are entitled to actual or punitive money damages.

1. PUNITIVE DAMAGES:
3983494113

Case 1:20-cv-00168-AW-GRJ Document16 Filed 12/01/20 Page 13 of 13

Plaintiff asks this Court to order the Defendants, to pay punitive damages. In the total sum of
$265,000. Plaintiff seeks Punitive damages, in order for this Court to deter the named
Defendants, from engaging in the same racial discriminatory conduct again in the future.

With future tenants.

2. COMPENSATORY DAMAGES

Plaintiff asks this Court to order the Defendants, to pay compensatory damages. In the total
sum of $75,000. Plaintiff seeks compensatory damages from the named Defendants for loss
of sleep, stress, fright & nightmares, & harassment. These symptoms and issues — prevented

Plaintiff from fully enjoying his life. Which caused emotional distress.
